Dismissed and Memorandum Opinion filed October 12, 2006







Dismissed
and Memorandum Opinion filed October 12, 2006.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-03-00169-CV
____________
 
BODYBILT, INC. and ERNEST NYCZ, Appellants
 
V.
 
NEUTRAL POSTURE, INC., Appellee
 

 
On Appeal from the
85th District Court 
Brazos County,
Texas
Trial Court Cause
No. 54308-CV
 

 
M E M O R
A N D U M   O P I N I O N
This is
an appeal from a judgment signed November 6, 2002.  Appellant, BodyBilt, Inc.,
had petitioned for voluntary bankruptcy protection in the United States
Bankruptcy Court for the Northern District of Texas, under cause number
03-31997.  Because a stay is automatically effected by Section 362(a) of the
Bankruptcy Code, on October 16, 2003, we stayed all proceedings in the appeal. 
See Tex. R. App. P. 8.2.




On
August 16, 2006, appellee filed a motion to reinstate the appeal and dismiss
for want of prosecution.  With the motion, appellee provided documentation to
demonstrate that appellant=s bankruptcy was discharged on July 22, 2005.  Appellant has
taken no action since that date to reinstate the appeal.
Accordingly,
on August 31, 2006, we granted appellee=s motion in part, ordered the appeal
reinstated, and placed it on the court=s active docket.  We further ordered
that unless appellants responded to this court=s order within fifteen days and
demonstrated grounds for continuing the appeal, the appeal would be dismissed. 
Appellants filed no response.
Accordingly,
the appeal is ordered dismissed.
 
PER
CURIAM
 
Judgment rendered and Memorandum Opinion filed October
12, 2006.
Panel consists of Chief Justice Hedges and Justices
Yates and Seymore.